      Case 2:19-cv-01304-GGG-DPC Document 273 Filed 02/24/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

JONATHAN BERTUCCELLI and                                                    CIVIL ACTION
STUDIO 3, INC

VERSUS                                                                      NO: 19-1304

UNIVERSAL STUDIOS LLC, ET AL.                                               SECTION: T (2)

                                             ORDER

        Before the Court is a Motion In Limine to Exclude Opinion Testimony by Plaintiffs’

Proposed Expert, Gary D. Rhodes, 1 filed by Universal City Studios LLC, Universal City Studios

Productions LLLP, Blumhouse Productions, LLC, Tree Falls In The Woods, L.L.C., Anthony

“Tony” Robert Gardner, The Alterian Ghost Factory, Inc., Trick or Treat Studios, and Foe Paw

Films, LLC (“Defendants”). Jonathan Bertuccelli and Studio 3, Inc. (“Plaintiffs”) have filed an

opposition. 2 For the following reasons, the Motion In Limine3 is GRANTED IN PART as to any

testimony or evidence regarding substantial similarity and DENIED in all other respects for the

reasons set forth below.

                                        BACKGROUND

        This matter arises from Plaintiffs’ claim seeking damages and injunctive relief for alleged

violations of the Copyright Act, 17 U.S.C. § 101 et seq. In 2009, Plaintiff created an expressionist

art image known as “King Cake Baby” (“KCB”). Plaintiffs have used KCB throughout the United

States under its permitted use as a walking head mascot for the New Orleans Pelicans. Plaintiffs

allege Defendants’ use of a mask of a cartoonish baby face in the 2017 feature film Happy Death

Day and its sequel, Happy Death Day 2U (“Films”), infringes Plaintiff’s copyright.



1
  R. Doc. 148.
2
  R. Doc. 175.
3
  R. Doc. 148.

                                                 1
         Case 2:19-cv-01304-GGG-DPC Document 273 Filed 02/24/21 Page 2 of 4




           Defendants now move to exclude opinion testimony by Plaintiffs’ proposed expert, Gary

D. Rhodes, as inadmissible under the Federal Rules of Evidence and the standard set out in Daubert

v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). Defendants allege the proposed

testimony is inconsistent with the Fifth Circuit’s test for determining “substantial similarity” in

copyright cases, both because the proposed testimony fails to distinguish between protectable

expression and unprotected elements of the works, and because substantial similarity cannot be

shown through expert testimony. Furthermore, Defendants assert that the expert lacks the expertise

to opine on substantial similarity of the works at issue or any issues relevant to damages. Finally,

Defendants argue the proposed expert’s damages opinion lacks “methodology” as required for

admissibility.

           Plaintiffs contend Dr. Rhodes is an expert in the horror film industry whose qualifications,

testimony, methodology, and application comply with admissibility standards. Plaintiffs state that

Dr. Rhodes will provide the jury with beneficial testimony regarding the successful elements of

horror films—masks, specifically—and how such elements drive financial success. In response to

Defendants’ analytical arguments regarding the Fifth Circuit’s test for substantial similarity,

Plaintiffs assert Defendants’ argument fails because they rely on a “factually dissimilar case,” and

instead cite alternative precedent for comparing works in their entirety. 4 Finally, Plaintiffs expect

to present Dr. Rhodes’s testimony to rebut the Defendants’ burden to prove “elements of profit

attributable to factors other than the copyrighted work.”5

                                              LAW AND ANALYSIS

           Federal Rule of Evidence 702 provides: “A witness who is qualified as an expert by

knowledge, skill experience, training, or education, may testify in the form of opinion or otherwise,


4
    Apple Barrel Prods. v. Beard, 730 F.2d 384, 388 (5th Cir. 1984).
5
    R. Doc. 175 at 2 (citing 17 U.S.C. 504(b)).

                                                     2
      Case 2:19-cv-01304-GGG-DPC Document 273 Filed 02/24/21 Page 3 of 4




if: (a) the expert’s scientific, technical, or other specialized knowledge will assist the trier of fact

to understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient

facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the expert

has reliably applied the principles and methods to the facts of the case.” 6 When expert testimony

is challenged under Rule 702 and Daubert, the burden of proof rests with the party seeking to

present the testimony.7

         In Daubert, the Supreme Court established a two-part test for judges to perform in determining

the admissibility of expert testimony. 8 First, the court must determine whether the expert’s testimony

reflects scientific knowledge, is derived by the scientific method, and is supported by appropriate

validation. 9 Second, the court must determine whether the testimony will assist the trier of fact to

understand the evidence. 10 “A district court should refuse to allow an expert witness to testify if it finds

that the witness is not qualified to testify in a particular field or on a given subject.” 11 However, “Rule

702 does not mandate that an expert be highly qualified in order to testify about a given issue.” 12

“Differences in expertise bear chiefly on the weight to be assigned to the testimony by the trier of fact,

not its admissibility.” 13

         Dr. Rhodes’ possesses the knowledge, education, and experience to serve as an expert witness,

but the Federal Rules of Evidence and Daubert require the Court to determine whether Dr. Rhodes’s

testimony is reliably supported by scientifically valid reasoning and methodology. 14 Indeed, an



6
  Fed. R. Evid. 702; see Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 588, 113 S.Ct. 2786, 125 L.Ed.2d 469
(1993); United States v. Hitt, 473 F.3d 146, 148 (5th Cir. 2006).
7
  Moore v. Ashland Chemical, Inc., 151 F.3d 269, 276 (5th Cir. 1998).
8
  Daubert, 509 U.S. at 588; Hitt, 473 F.3d at 148.
9
  Daubert, 509 U.S. at 590.
10
   Daubert, 509 U.S. at 591.
11
   Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009) (quoting Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999)).
12
   Huss, 571 F.3d at 452.
13
   Huss, 571 F.3d at 452.; see also Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary
evidence, and careful instruction on the burden of proof are the traditional and appropriate means of attacking shaky
but admissible evidence.”).
14
   Curtis v. M & S Petroleum, Inc., 174 F.3d 661, 668 (5th Cir. 1999).

                                                         3
         Case 2:19-cv-01304-GGG-DPC Document 273 Filed 02/24/21 Page 4 of 4




expert’s testimony must include “some objective, independent validation of the expert’s

methodology.” 15 Dr. Rhodes’s Report and Plaintiffs’ Reply Brief do not adequately identify his

methodology for reaching conclusions regarding substantial similarity or specific revenue damages

other than subjective declarations that the works are similar in their entirety. Accordingly, the Court

grants Defendants’ request to exclude Dr. Rhodes’s testimony on substantial similarity.

            On the other hand, Dr. Rhodes’s report focuses in large part on the significance of distinctive

masks and their importance in successful horror films. In doing so, his testimony provides a greater

understanding of Plaintiffs’ claims, primarily in rebutting Defendants’ potential burden to attribute

profit to elements other than the copyrighted work. This is true regardless of which test for substantial

similarity the Court eventually applies, and the Court finds his comparative methodology reliable for

purposes of opining on the function masks play in the financial success of horror films. While the Court

takes notice of Defendants’ arguments, their concerns with Dr. Rhodes can be explored on cross-

examination and through appropriate objections at trial but do not necessitate barring his testimony in

totality.

                                                 CONCLUSION

            For the foregoing reasons, IT IS ORDERED that Defendants’ Motion In Limine is

GRANTED IN PART as to any testimony or evidence regarding substantial similarity and

DENIED in all other respects.

            New Orleans, Louisiana, on this 24th day of February, 2021.



                                                                     _________________________________
                                                                           GREG GERARD GUIDRY
                                                                      UNITED STATES DISTRICT JUDGE




15
     United Fire Group v. Duro-Last, Inc., No. 05-1499, 2006 WL 5086616 at *3 (E.D. La. Sept 21, 2006).

                                                         4
